 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Wackenhut Corporation and Mary Orr. Case14-CA-1618721 October 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 13 April 1983 Administrative Law JudgeWilliam A. Gershuny issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.DECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law Judge:A hearing was conducted in St. Louis, Missouri, on com-plaint issued October 13, 1982, alleging a single 8(a)(1)violation: the July 20, 1982 discharge of security guardMary Orr for giving testimony at an Illinois Departmentof Labor hearing on a wage claim filed by a formerfellow guard, without her first requesting a subpoena asrequired by company rule. The complaint does not allegeand, at the pretrial conference, the General Counsel as-serted that the General Counsel does not contend thatthe company rule is unlawful.Upon the entire record, including my observations ofwitness demeanor, I hereby make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONThe complaint alleges, the answer admits, and I findthat the Respondent is an employer subject to the Act.1. UNFAIR LABOR PRACTICEThe facts: The relevant facts are simple and, except asnoted, uncontroverted.The Respondent provides security guard services at acustomer's plant in Illinois. The Charging Party andothers were interviewed for guard positions in December1981 and January 1982. The Charging Party previouslyhad been employed by the Respondent as a guard at an-other location. At the time of their interview, the appli-cants were told that the hourly rate would be $3.35 or268 NLRB No. 6$3.50, depending on the outcome of contract negotiationswith the customer; at the time of hire, the guards weretold that the rate would be $3.35 plus an 8-cent hourlyuniform cleaning allowance. After her initial employ as aguard, the Charging Party was promoted to sergeant, di-recting the night shift of security guards. She was not asupervisor under the Act.In late May 1982 a wage claim was filed with the Illi-nois Department of Labor by Joseph Harris, a formerguard at the plant. His claim: he had been told duringthe December and January interviews that the hourlyrate would be $3.50. Prior to this time, the Respondenthad received no similar claim from any other guardhired at the same time and there is nothing in this recordto indicate that the Respondent should have been awareof employee discussions of any such claim. Harris andthe Charging Party both testified at this hearing thatthey often discussed the wage problem with otherguards, but not with any supervisor.The hearing on Harris' individual wage claim of $104was scheduled before a state hearing officer on July 20,1982. Harris requested aid from several current andformer guards, including the Charging Party. Two daysbefore the hearing, the Charging Party was reminded bySupervisor Lt. Brookmyer of the company rule and wastold she could attend as an observer, but could testifyonly if she were subpoened. The rule referred to byBrookmyer is a companywide rule included in its guardhandbook:4.3.4. A security guard has no authority in a civilcase and if required to testify in any civil case relat-ing to his/her duties, the security guard shouldreport the facts to the supervisor of the force anddemand a subpoena.Not only was the Charging Party specifically remindedof the rule by Brookmyer, she also reread the rule beforethe hearing and was aware that she could be dischargedor disciplined for violating it.The July 20 hearing was attended by the claimantHarris (a former guard), guards Art Shirley and Charg-ing Party Mary Orr (who was off duty at the time), andformer guard Matt Orr. All but Shirley gave testimony;he attended merely as an observer. Prior to the receipt ofany testimony, the hearing officer asked whlether the at-tendees were present as witnesses. Shirley replied that hewas present only as an observer and that he would needa subpoena if he were to testify. Charging Party Orrstated that she intended to give testimony and was askedby the hearing officer if she wanted a subpoena. She re-plied that she would testify without one. When asked bythe hearing officer if the matter were of sufficient impor-tance to jeopardize her job, she responded, "yes." Shetestified without a subpoena and later that evening wasgiven a written notice of termination, which gave as thereason for the discharge her having given testimonywithout a subpoena in violation of section 4.3.4 of theguard manual. When told of the decision, the ChargingParty replied, "I figured as much."Shirley was not discharged or disciplined for attendingthe hearing and the Charging Party would not have been112 WACKENHUT CORP.discharged or disciplined had she accepted a subpoenafrom the hearing officer.Harris' wage claim was denied. The Charging Party'sclaim for unemployment compensation was denied bydecision of an Illinois Department of Labor referee onSeptember 27, 1982, which found specifically that she...was discharged after she disobeyed a directorder and violated a known company rule. Theclaimant testified at a civil hearing without benefitof a subpoena required by employer rules. Theclaimant could have received a subpoena but didnot do so. The claimant was aware of the rule anddirectly defied the supervisor.There is no evidence in this record of a disparate en-forcement of the rule, no evidence of other protected ac-tivity on the part of the Charging Party, and no sugges-tion of any other motive on the Respondent's part forthe discharge. Moreover, the complaint does not allegeand, at the pretrial conference, the General Counselstated he did not contend that the "demand-a-subpoena"company rule, either as written or as applied, is violativeof the Act.Based solely on my observation of her demeanor onthe witness stand, I was unpersuaded by the ChargingParty's testimony that the hearing officer made the sub-poena offer only after she had testified. On the otherhand, Supervisor Nash's testimony was clear, consistent,and convincing. Furthermore, the Charging Party's testi-mony appears less than complete, with nothing in it tosuggest why an experienced guard with actual knowl-edge of company rules would risk discharge by not ac-cepting an offer of a subpoena. Nor can I credit the testi-mony of Harris which might suggest company knowl-edge of his wage claim prior to his voluntary quit inMay 1982. He admitted not discussing the wage disputewith management "except in brief to Nash." Based onmy observation of his demeanor on the stand, I havelittle confidence that he was reliably reporting events asthey actually occurred.Discussion: Two issues are presented: whether theCharging Party was engaged in protected concerted ac-tivity in attending a hearing and testifying on behalf of aformer employee who was prosecuting a wage claimagainst the Respondent, and whether she was dischargedfor engaging in that activity. Because I find and con-clude that the latter issue must be answered in the nega-tive, there is no need to consider the former.At the outset, it is useful, I believe, to restate what isnot at issue:-there is no contention that Company rule 4.3.4prohibits attendence or testimony at trials or hear-ings. General Counsel concedes that the rule "doesnot deny an employee the right to appear and testi-fy in a civil proceeding, rather it only requests thatthe employee demand a subpoena." [G.C. Br., p. 6.]-it is uncontroverted that the reference to "civilcase" in the company rule is given a broad laymeaning by the company and is intended to applyto all non-criminal proceedings, whether they becivil or equitable proceedings in a state or federalcourt or administrative proceedings before a stateor federal agency.-it is uncontroverted that the rule has been uni-formly applied. General Counsel has offered no evi-dence of disparate enforcement in cases where testi-mony was given without "demanding" or asking fora subpoena, despite the fact that the rule is applica-ble to all guards employed by this nationwide com-pany. Only one other employee was present at thehearing and he was there only as an observer. Therule did not apply to him for that reason and hewas not disciplined.-there is no contention by General Counsel thatthe rule is invalid, despite its broad application toall non-criminal proceedings, to employee activityduring both working and nonworking hours and toemployees who are prosecuting claims as well as toemployees who are merely giving testimony.Indeed, at the prehearing conference, counsel forGeneral Counsel asserted unequivocally that Gener-al Counsel does not contend that the company ruleis invalid.-it is uncontroverted that neither charging partynor any other employee was prohibited from, or inany other way interfered with, attending and testi-fying at the hearing. Nor is it suggested or contend-ed that Respondent inquired into or attempted to in-fluence the testimony of charging party.-the credible evidence is that a subpoena was pro-ferred to charging party by the hearing officer priorto her testimony. Admittedly, she refused it withknowledge that she exposed herself to discipline forviolation of the rule.-there is no allegation or suggestion that Respond-ent was motivated in its discharge of charging partyby union animus, charging party's apparent supportof the former employee's wage claim or any otheractivity on her part. Indeed, it is conceded that thesole and exclusive motive for the discharge ofcharging party was her refusal to accept the pro-ferred subpoena, in the presence of her supervisorsand in violation of a known company rule;-it is uncontroverted that charging party wouldnot have been discharged or disciplined had sheasked for a subpoena or accepted the one profferedto her at the hearing.Relying in his posthearing brief on the well-establishedrule that a company rule which has the effect of interfer-ing with, restraining, or coercing employees in their Sec-tion 7 rights will only be lawful if it advances a substan-tial and legitimate company interest, Republic AviationCorp. v. NLRB, 324 U.S. 793 (1945), the General Coun-sel contends that the rule in this case has such a restrain-ing effect and that there are no legitimate business inter-ests to support such a restriction.The General Counsel's posthearing position is a trou-bling one, since it conflicts with his prehearing represen-113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtation that he does not contend that the company rule isunlawful. Then, he disclaimed a contention of unlawful-ness; now, he seeks a finding of unlawfulness based onthe "effect" of the rule and the absence of "legitimatebusiness interests to support it." There is no need here toconsider the binding effect of a party's prehearing repre-sentation.As a matter of fact, the rule does not restrict employeeparticipation or testimony at a wage claim hearing. It im-poses but one requirement relevant to this case-that theemployee "demand a subpoena." It does not prohibit at-tendance; it does not prohibit testimony if the subpoenarequest is denied; and it does not constrict the scope ofemployee testimony. It simply insists that security guardsrequest a subpoena before testifying in noncriminal pro-ceedings. There is no suggestion in this record that thesecurity guards in fact considered this a restriction on at-tendance and testimony. Indeed, another employee at-tended the hearing without incident and, admittedly,there was no effort or intent on the Respondent's part tostifle the Charging Party's participation in that wageclaim hearing.Moreover, as a matter of law, the rule does not havethe effect of restricting employee attendance or testimo-ny. The requirement on the part of the guards ("I re-quest a subpoena") is a minimal one and, it should benoted, the use of subpoenas in the case of worker wit-nesses is commonplace in all litigation and administrativeproceedings. Where, as here, the employees work as se-curity guards in the law enforcement field, it cannot beinferred that they would be intimidated in the exercise ofSection 7 rights by a requirement of this kind.Even if viewed as presumptively unlawful, the rule isnot an unreasonable one given the fact that the Respond-ent's employees are security guards and must maintain anair of neutrality in a wide variety of proceedings, includ-ing, but certainly not limited to, tort claims by third per-sons against the Respondent and/or the Respondent'sclient; employment discrimination claims by- employeesof the client against the client; and proceedings beforethe Board itself involving employees of the client andthe client. It would be difficult, if not impossible, to drafta rule which would categorize the many kinds of legalproceedings in which security guards might be involvedas a witness and to determine in advance which of thesedemands a neutral posture on the part of the Respondentand its guards. Under the circumstances, it is not unrea-sonable to impose the minimal requirement of a subpoenarequest in all cases.Of particular interest in this regard is Standard Packag-ing Corp., 140 NLRB 628, 630 (1963). There, the Boardfound lawful an employer's discharge of employees wholeft their jobs, without subpoena, to attend a decertifica-tion hearing.[W]e cannot find that Respondent's refusal to re-lease Storms and Murray was motivated by anydesire to interfere with the Board's processes orwith such rights as the complainants may have hadto attend the Board proceeding as prospective wit-nesses .... And we are persuaded that the subse-quent disciplinary action taken.... was not in re-prisal for any protected activity on their part, butwas motivated solely by the complainants' absencefrom the plant in disregard of orders. [Emphasisadded.]Pursuant to Section 10(c), I conclude that, on its faceand as applied, the rule is lawful and that the dischargeof the Charging Party was motivated solely and exclu-sively by her wilfull disregard of that rule and was not,in whole or in part, a reprisal for her attendance and tes-timony at the wage claim hearing and, accordingly, issuethe followingORDER1It is ordered that the complaint be dismissed.If no exceptions are filed pursuant to Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and order shall, as pro-vided by Sec. 102.48 of the Rules, be adopted by the Board and all objec-tions shall be deemed waived for all purposes.114